IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-76,148-01


EX PARTE MARTY ROBERT HALL, JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 33103 IN THE 18TH JUDICIAL DISTRICT COURT
JOHNSON COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
ten counts of burglary of a habitation and sentenced to ten years' imprisonment for each
count.  The Tenth Court of Appeals affirmed his convictions.  Hall v. State, No. 10-99-125-CR (Tex. App.-Waco, January 31, 2001).
	After a review of the record, we find that Applicant's claims that challenge his
conviction are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed.  See Ex parte Florence,
319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
Filed: September 14, 2011
Do not publish